Exhibit 10.7

CLASS B COMMON STOCK

REGISTRATION RIGHTS AGREEMENT

This CLASS B COMMON STOCK REGISTRATION RIGHTS AGREEMENT, dated as of
February 25, 2012 (this “Agreement”), is entered into among WILLIAM LYON HOMES,
a Delaware corporation (the “Company”), and the Holders (as defined below).
Capitalized terms not otherwise defined herein have the meanings set forth in
Section 1.

W I T N E S S E T H:

WHEREAS, pursuant to the Prepackaged Joint Plan of Reorganization for William
Lyon Homes, et al (the “Plan”), dated as of November 17, 2011, the Initial
Holders and the Company have entered into that certain Class B Common Stock and
Warrant Purchase Agreement (the “Purchase Agreement”).

WHEREAS, pursuant to the Purchase Agreement, the Holders are purchasing shares
of Class B Common Stock of the Company (as reorganized pursuant to the Plan),
par value $0.01 per share (the “Class B Shares”) and warrants to purchase Class
B Shares (the “Class B Warrants”).

WHEREAS, the Class B Shares are convertible into shares of Class A Common Stock
of the Company, par value $0.01 per share (“Class A Shares”) under certain
circumstances;

WHEREAS, in order to induce the Initial Holders to enter into the Purchase
Agreement and acquire the Class B Shares and Class B Warrants, the Company is
entering into this Agreement to grant to the Holders certain rights to cause the
Company to register Class A Shares issuable upon conversion of the Class B
Shares (including upon conversion of Class B Shares issuable upon exercise of
the Class B Warrants), on the terms and subject to the conditions set forth
herein.

NOW THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning set forth in the introduction.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

1



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, without regard to whether such right is currently
exercisable, is exercisable only after the passage of time or is exercisable
only upon the satisfaction of certain conditions. The terms “beneficially owns”
and beneficially owned” have a corresponding meaning.

“Board of Directors” means the board of directors of the Company (or any duly
authorized committee thereof).

“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
the State of New York.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock issued by such person, including each class of common stock and preferred
stock of such person.

“Certificate of Incorporation” shall mean the certificate of incorporation of
the Company, as it may be amended from time to time.

“Class A Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date hereof, by and between the Company and the
holders identified therein with respect to registration rights of certain
holders of Class A Shares, as set forth therein, as the same may be amended or
supplemented from time to time.

“Class A Shares” has the meaning set forth in the preamble.

“Class B Shares” has the meaning set forth in the preamble.

“Class B Warrants” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the introduction.

“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means, unless otherwise noted,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Convertible Preferred Shares” means the Convertible Preferred Stock of the
Company, par value $0.01 per share.

“Convertible Preferred Stock and Class C Common Stock Registration Rights
Agreement” means that certain registration rights agreement, dated as of the
date hereof, by and between the Company and the holders identified therein with
respect to registration rights of certain holders of Convertible Preferred
Shares and Class C Common Stock, par value $0.01 per share, as set forth
therein, as the same may be amended or supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“Counsel to the Holders” means, with respect to any Piggyback Takedown or any
Holder Underwritten Offering, one (1) counsel selected by the Holders of a
majority of the Registrable Securities requested to be included in such
Piggyback Takedown or Holder Underwritten Offering.

“Delay Period” has the meaning set forth in Section 3(c).

“Disclosure Package” means the following, collectively, with respect to any
offering of Registrable Securities, (i) the preliminary Prospectus, in the form
provided to the Holders for delivery to purchasers of Registrable Securities,
(ii) each Free Writing Prospectus, in the form provided to the Holders for
delivery to purchasers of Registrable Securities and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).

“Electing Holder” means a Holder of Registrable Securities who has provided the
Company with a Notice and Questionnaire.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” shall have the meaning set forth in Rule 405 under the
Securities Act.

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including, without limitation, any forward contract, equity swap,
put or call, put or call equivalent position, collar, non-recourse loan, sale of
an exchangeable security or similar transaction. For the avoidance of doubt, the
following transactions shall be deemed to be Hedging Transactions:

(i) transactions by a Holder in which a Hedging Counterparty engages in short
sales of Registrable Securities pursuant to a Prospectus and may use Registrable
Securities to close out its short position;

 

3



--------------------------------------------------------------------------------

(ii) transactions pursuant to which a Holder engages in a short sale of
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;

(iii) transactions by a Holder in which the Holder delivers, in a transaction
exempt from registration under the Securities Act, Registrable Securities to the
Hedging Counterparty who will then publicly resell or otherwise transfer such
Registrable Securities pursuant to a Prospectus or an exemption from
registration under the Securities Act; and

(iv) a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then become a selling stockholder and sell the loaned securities or, in an
event of default in the case of a pledge, sell the pledged securities, in each
case, in a public transaction pursuant to a Prospectus.

“Holder” (collectively, the “Holders”) means each Person identified as a Holder
on the signature pages hereto who is the record or beneficial owner of
Registrable Securities, together with such Person’s respective successors and
permitted assigns or an additional purchaser of Registrable Securities, in
either case who executes a Joinder to this Agreement in the form of Annex B
hereto for so long as it holds any Registrable Securities and each of its
successors and assigns and direct and indirect transferees who beneficially own
Registrable Securities.

“Holder Underwritten Offering” means an underwritten offering takedown to be
conducted by one or more Electing Holders in accordance with Section 3(d).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Holder” (collectively, the “Initial Holders”) means each Person
identified as a Holder on the signature pages hereto on the date of this
Agreement, excluding such Person’s respective successors and permitted assigns
even though such Person’s respective successors and permitted assigns may
execute a Joinder to this Agreement in the form of Annex B hereto and excluding
each of its successors and assigns and direct and indirect transferees who
Beneficially Own Registrable Securities.

“Losses” has the meaning set forth in Section 7(a).

“Notice and Questionnaire” means a written notice delivered to the Company in
the form attached as Annex A hereto.

“Other Registrable Securities” means, collectively, the Registrable Securities,
as such term is defined in the Other Registration Agreements, and, for the
avoidance of doubt, shall not include any Registrable Securities as defined
herein.

“Other Registrable Securityholders” means Persons party to the Other
Registration Agreements, which, for the avoidance of doubt, shall not include
any Holders hereunder.

 

4



--------------------------------------------------------------------------------

“Other Registration Agreements” means, collectively, the Convertible Preferred
Stock and Class C Common Stock Registration Rights Agreement and the Class A
Registration Rights Agreement.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, firm, incorporated or unincorporated association, or other entity of
any kind, and shall include any successor (by merger or otherwise) of such
entity.

“Plan” has the meaning set forth in the preamble.

“Piggyback Takedown” shall have the meaning set forth in Section 4(a).

“Prospectus” means the prospectus related to any Registration Statement (whether
preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 424, 430A, 430B or 430C under the Securities
Act, as amended or supplemented by any amendment or prospectus supplement),
including post-effective amendments, and all materials incorporated by reference
in such prospectus.

“Registrable Securities” means (i) any Class A Shares issuable upon conversion
of the Class B Shares issued to the Holders pursuant to the Purchase Agreement,
(ii) any Class A Shares issuable upon conversion of the Class B Shares issuable
to the Holders pursuant to the Class B Warrants, (iii) any additional Class A
Shares issuable upon conversion of any Class B Shares distributed by way of a
dividend, stock split or other distribution in respect of the Class B Shares
described in clause (i) or (ii), and (iv) any additional Class A Shares issued
by way of a dividend, stock split or other distribution in respect of the
Class A Shares described in clause (i), (ii) or (iii). As to any particular
Registrable Securities, once issued, such securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale of such Registrable Securities shall have been declared effective under the
Securities Act by the SEC and such Registrable Securities shall have been
disposed of pursuant to such effective Registration Statement, (ii) they shall
have been distributed pursuant to Rule 144 under the Securities Act and are no
longer “restricted securities”, (iii) they shall have ceased to be outstanding,
or (iv) the entire amount of the Registrable Securities held by any Holder may
be sold by such Holder in a single sale without, in the opinion of counsel
reasonably satisfactory to the Company and such Holder, any limitation as to
volume or manner of sale requirements pursuant to Rule 144 promulgated under the
Securities Act and the Company removes any restrictive legend borne by the
Registrable Securities.

“Registration” means registration under the Securities Act of an offering of
Registrable Securities.

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers resales of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the related
Prospectus, all amendments and supplements

 

5



--------------------------------------------------------------------------------

to such registration statement, including pre- and post-effective amendments,
all exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement. The term “Registration
Statement” shall also include any registration statement filed pursuant to
Rule 462(b) to register additional securities in connection with any offering.

“Requesting Holders” has the meaning set forth in Section 4(a).

“SEC” means the Securities and Exchange Commission or any other governmental
agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” means underwriting fees, discounts, selling commissions,
underwriter expenses and stock transfer taxes relating to the registration and
sale of a Holder’s Registrable Securities and, subject to Section 6, the fees
and expenses of Holder’s own counsel.

“Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act.

“Shelf Registration Statement” has the meaning set forth in Section 3.

“underwriter” means the underwriter, placement agent or other similar
intermediary participating in an underwritten offering.

“underwritten offering” of securities means a public offering of securities
registered under the Securities Act in which an underwriter, placement agent or
other similar intermediary participates in the distribution of such securities.

2. General; Securities Subject to this Agreement.

(a) Grant of Rights. The Company hereby grants registration rights with respect
to the Registrable Securities to the Holders upon the terms and conditions set
forth in this Agreement.

(b) Transfer of Registration Rights. Any Registrable Securities that are pledged
or made the subject of a Hedging Transaction, which Registrable Securities are
not ultimately disposed of by the Holder pursuant to such pledge or Hedging
Transaction shall be deemed to remain “Registrable Securities,” notwithstanding
the release of such pledge or the completion of such Hedging Transaction.

3. Shelf Registrations

(a) Filings. For so long as there are Registrable Securities outstanding, the
Company shall use commercially reasonable efforts to ensure that from and after
one hundred and eighty (180) days after the date of initial issuance of any
Registrable Securities

 

6



--------------------------------------------------------------------------------

the Company shall at all times have and maintain an effective Registration
Statement for a Shelf Registration covering the resale of all of the Registrable
Securities requested to be included by the Electing Holders, on a delayed or
continuous basis (the “Shelf Registration Statement”), which Shelf Registration
Statement may also provide for the sale by other holders with registration
rights granted in connection with the Plan. In furtherance of such obligation,
the Company shall use best efforts to file on or prior to one hundred and twenty
(120) days after the initial issuance of any Registrable Securities an initial
Shelf Registration Statement. The Company shall give written notice of the
filing of any Shelf Registration Statement at least fifteen (15) days prior to
filing such Shelf Registration Statement to all Holders of Registrable
Securities and shall include in such Shelf Registration Statement all
Registrable Securities of Electing Holders. The Company shall use best efforts
to cause the initial Shelf Registration Statement to become effective on or
prior to one hundred and eighty (180) days after the date of initial issuance of
any Registrable Securities and shall maintain the effectiveness of such Shelf
Registration Statement in accordance with the terms hereof.

(b) Additional Electing Holders. From and after the date that the Shelf
Registration Statement is initially effective, as promptly as is practicable
after receipt of a proper Notice and Questionnaire, and in any event within
(x) ten (10) Business Days after the date such Notice and Questionnaire is
received by the Company or (y) if a Notice and Questionnaire is so received
during a Delay Period, five (5) Business Days after the expiration of such Delay
Period, the Company shall take all necessary action to cause the Electing Holder
to be named as a selling securityholder in the Shelf Registration Statement and
the related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus in connection with sales of such Registrable Securities to the
purchasers thereof in accordance with applicable law, which action may include:
(i) if required by applicable law, filing with the SEC a post-effective
amendment to the Shelf Registration Statement; (ii) preparing and, if required
by applicable law, filing a supplement or supplements to the related Prospectus
or a supplement or amendment to any document incorporated therein by reference;
(iii) filing any other required document; or (iv) with respect to a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, causing such post-effective amendment to be declared or
to otherwise become effective under the Securities Act as promptly as is
practicable; provided that the Company may delay such filing until the date that
is twenty (20) Business Days after any prior such filing, and if such Notice and
Questionnaire is delivered during a Delay Period, the Company shall so inform
the Holder delivering such Notice and Questionnaire and shall take the actions
set forth above upon expiration of the Delay Period in accordance with
Section 3(c). Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder as a selling
securityholder in any Shelf Registration Statement or related Prospectus until
such Holder has returned a duly completed and signed Notice and Questionnaire to
the Company.

(c) Delay Periods. Upon written notice to the Holders of Registrable Securities,
(x) the Company shall be entitled to suspend, for a period of time, the use of
any Registration Statement or Prospectus if the Board of Directors determines in
its good faith judgment, after consultation with counsel, that the Registration
Statement or any Prospectus may contain an untrue statement of a material fact
or omits any fact necessary to make the statements in the Registration Statement
or Prospectus not misleading and (y) the Company shall not be required to amend
or supplement the Registration Statement, any related Prospectus or any

 

7



--------------------------------------------------------------------------------

document incorporated therein by reference if the Board of Directors determines
in its good faith judgment, after consultation with counsel, that such amendment
would reasonably be expected to have a material adverse effect on any proposal
or plan of the Company to effect a merger, acquisition, disposition, financing,
reorganization, recapitalization or similar transaction, in each case that is
material to the Company (in case of each clause (x) and (y), a “Delay Period”);
provided that (A) the duration of all Delay Periods may not exceed ninety
(90) days in the aggregate in any 12-month period and (B) the Company shall use
commercially reasonable efforts to amend the Registration Statement and/or
Prospectus to correct such untrue statement or omission as soon as reasonably
practicable.

(d) Holder Underwritten Offering.

(i) One or more Electing Holders holding at least 25% of a class of then
outstanding Registrable Securities may request that the Company effect an
underwritten takedown under the Shelf Registration Statement of Registrable
Securities held by such Electing Holder or Electing Holders in an amount equal
to at least 25% of such class of then outstanding Registrable Securities (or, if
less than such amount, all of their remaining Registrable Securities) (each, a
“Holder Underwritten Offering”). Within five (5) business days of receipt of
such request, the Company shall notify all other Holders and Other Registrable
Securityholders of such request and shall (except as provided in clause (iii)
below) include in such Holder Underwritten Offering all Registrable Securities
and Other Registrable Securities requested to be included therein by Holders or
Other Registrable Securityholders who respond within five (5) Business Days of
the Company’s notification described above (such Holders who are not Electing
Holders shall participate in the Holder Underwritten Offering only if they also
become Electing Holders, and such Other Registrable Securityholders shall
participate in the Holder Underwritten Offering only if they also become
“Electing Holders” as such term is defined in the registration rights agreement
with the Company in respect the Other Registrable Securities).

(ii) For any Holder Underwritten Offering, the managing underwriter or
underwriters shall be selected by Electing Holders participating in such
offering holding a majority of the Registrable Securities to be disposed of
pursuant to such offering and shall be reasonably acceptable to the Company.

(iii) If the managing underwriter or underwriters for the Holder Underwritten
Offering advise the Company that in their reasonable opinion the number of
securities requested to be included in such underwritten offering takedown
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to Electing Holders representing a majority of
Registrable Securities included in the Holder Underwritten Offering, the Company
shall include in such Holder Underwritten Offering the number which can be so
sold in the following order of priority: (A) first, the securities requested to
be included by the Electing Holders and the Other Registrable Securityholders,
if applicable (pro rata among the holders of such securities on the basis of the
number of securities requested to be included therein by each such holder
assuming conversion of all such securities into Class A Shares in accordance
with the Certificate of Incorporation), (B) second, the securities requested to
be included in such Holder Underwritten Offering by holders exercising piggyback
registration rights other than pursuant to this Agreement or the Other
Registration Agreements

 

8



--------------------------------------------------------------------------------

(pro rata among the holders of such securities on the basis of the number of
securities requested to be included therein by each such holder assuming
conversion of all such securities into Class A Shares in accordance with the
Certificate of Incorporation), (C) third, the securities the Company proposes to
sell, (D) fourth, other securities requesting to be included in such Holder
Underwritten Offering (pro rata among the holders of such securities on the
basis of the number of securities requested to be included therein by each such
holder assuming conversion of all such securities into Class A Shares in
accordance with the Certificate of Incorporation).

(iv) The Company shall not be required to effect a Holder Underwritten Offering:
(A) more than once in any twelve (12) month period or (B) if it shall have
already made three (3) Holder Underwritten Offerings pursuant to this Agreement.

4. Piggyback Takedowns.

(a) Right to Piggyback. If the Company proposes to undertake the marketing of a
registered underwritten offering of its Capital Stock for its own account (other
than a Registration Statement on Form S-4 or S-8 or a Registration Statement
connection with a rights offering) or for the account of any other stockholder
or stockholders of the Company not party hereto (the “Requesting Holders”), the
Company shall give prompt written notice of its intention to effect such
offering (a “Piggyback Takedown”) to all Holders of Registrable Securities and
Other Registrable Securityholders. In the case of a Piggyback Takedown that is
an offering under a Shelf Registration, such notice shall be given not less than
fifteen (15) Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown. In the case of a Piggyback
Takedown that is an offering under a Registration Statement that is not a Shelf
Registration, such notice shall be given not less than thirty (30) Business Days
prior to the expected date of filing of such Registration Statement. The Company
shall, subject to the provisions of Section 4(b) below, include in such
Piggyback Takedown, as applicable, all Registrable Securities and all Other
Registrable Securities with respect to which the Company has received written
requests for inclusion therein on or before the date that is three (3) Business
Days prior to the expected date of commencement of marketing efforts or the
filing of the Registration Statement, as applicable. Notwithstanding anything to
the contrary contained herein, the Company may determine not to proceed with any
Piggyback Takedown upon written notice to the Holders of Registrable Securities
requesting to include their Registrable Securities or Other Registrable
Securityholders requesting to include their Other Registrable Securities in such
Piggyback Takedown.

(b) Priority on Piggyback Takedowns.

(i) If a Piggyback Takedown is an underwritten primary registration on behalf of
the Company, and the managing underwriters for a Piggyback Takedown advise the
Company that in their reasonable opinion the number of securities requested to
be included in such Piggyback Takedown exceeds the number which can be sold in
an orderly manner in such offering within a price range acceptable to the
Company, the Company shall include in such Piggyback Takedown the number which
can be so sold in the following order of priority: (A) first, the securities the
Company proposes to sell, (B) second, securities requested to be included in
such Piggyback Takedown by Holders exercising piggyback registration rights in
accordance with this Agreement or by Other Registrable

 

9



--------------------------------------------------------------------------------

Securityholders in accordance with the Other Registration Agreements, if
applicable (pro rata among the holders of such securities on the basis of the
number of securities requested to be included therein by each such holder
assuming conversion of all such securities into Class A Shares in accordance
with the Certificate of Incorporation), and (C) third, other securities
requested to be included in such Piggyback Takedown other than pursuant to this
Agreement or the Other Registration Agreements, if applicable (pro rata among
the holders of such securities on the basis of the number of securities
requested to be included therein by each such holder assuming conversion of all
such securities into Class A Shares in accordance with the Certificate of
Incorporation).

(ii) If a Piggyback Takedown is an underwritten registration on behalf of one or
more Requesting Holders, and the managing underwriters for a Piggyback Takedown
advise the Company that in their reasonable opinion the number of securities
requested to be included in such Piggyback Takedown exceeds the number which can
be sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company shall include in such Piggyback Takedown the number
which can be so sold in the following order of priority: (A) first, the
securities requested to be included by the Requesting Holders and Other
Registrable Securityholders who are Requesting Holders (as such term is defined
in the Other Registration Agreements) in accordance with the Other Registration
Agreements, if applicable (B) second, securities requested to be included in
such Piggyback Takedown by Holders exercising piggyback registration rights in
accordance with this Agreement or by Other Registrable Securityholders in
accordance with Other Registration Agreements, if applicable (pro rata among the
holders of such securities on the basis of the number of securities requested to
be included therein by each such holder assuming conversion of all such
securities into Class A Shares in accordance with the Certificate of
Incorporation), (C) third, the securities the Company proposes to sell, and
(D) fourth, other securities requested to be included in such Piggyback Takedown
other than pursuant to this Agreement or the Other Registration Agreements, if
applicable (pro rata among the holders of such securities on the basis of the
number of securities requested to be included therein by each such holder
assuming conversion of all such securities into Class A Shares in accordance
with the Certificate of Incorporation).

(c) Selection of Underwriters. Except as otherwise provided in any agreement
between the Company and Requesting Holders, the Company will have the sole right
to select the investment banker(s) and manager(s) for any Piggyback Takedown.

5. Registration Procedures.

(a) Obligations of the Company. Whenever registration of Registrable Securities
has been requested pursuant to Section 3 or Section 4 hereof, the Company shall
use commercially reasonable efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method or methods of
distribution thereof and the following provisions shall apply in connection
therewith:

(i) No Holder shall be entitled to be named as a selling securityholder in the
Registration Statement as of the time of its initial effectiveness or at any
time thereafter, and no Holder shall be entitled to use the Prospectus for
resales of Registrable

 

10



--------------------------------------------------------------------------------

Securities at any time, unless such Holder has become an “Electing Holder” by
returning a duly completed and signed Notice and Questionnaire to the Company by
the deadline for response set forth therein (or the Holder has delivered a
Notice and Questionnaire after the deadline for response and the Company has
named such Holder as a selling securityholder in the Registration Statement) and
has provided any other information reasonably requested in writing by the
Company.

(ii) Each Electing Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
such Electing Holder to the Company or of the occurrence of any event in either
case as a result of which any Prospectus relating to such registration contains
or would contain an untrue statement of a material fact regarding such Electing
Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading, and promptly to furnish to the Company
(i) any additional information required to correct and update any previously
furnished information or required so that such Prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (ii) any other information regarding such Electing Holder and
the distribution of such Registrable Securities as may be required to be
disclosed in any Registration Statement under applicable law, pursuant to SEC
comments or as the Company may request from time to time in writing.

(b) Additional Obligations of the Company. The Company shall:

(i) before filing a Registration Statement or a Prospectus or any amendments or
supplements thereto, at the Company’s expense, furnish to the Electing Holders
upon written request from such Electing Holder whose securities are covered by
the Registration Statement, copies of all such documents, other than documents
that are incorporated by reference and that are publicly available through the
SEC’s EDGAR system, proposed to be filed, and provide Counsel to such Holders a
reasonable opportunity to review and comment on such documents;

(ii) notify each Electing Holder of Registrable Securities whose securities are
covered by the Registration Statement of the filing and effectiveness of the
Registration Statement and prepare and file with the SEC such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective or
as may be required by the rules, regulations or instructions applicable under
the Securities Act for a period ending on the date on which all Registrable
Securities have been sold under the Registration Statement applicable to such
Shelf Registration or have otherwise ceased to be Registrable Securities and
notify each Electing Holder of the filing and effectiveness of such amendments
and supplements, and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

 

11



--------------------------------------------------------------------------------

(iii) furnish to each Electing Holder selling Registrable Securities without
charge, such number of copies of the applicable Registration Statement, each
amendment and supplement thereto, each Prospectus prepared in connection with
such Registration Statement (including each preliminary Prospectus, final
Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act)), all exhibits and other documents filed
therewith and such other documents as such seller may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by such Holder, and upon request, a copy of any and all transmittal
letters or other correspondence to or received from, the SEC or any other
governmental authority relating to such offer;

(iv) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to: (A) register or qualify, or obtain exemption from
registration or qualification for, such Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as any seller reasonably
requests, (B) keep such registration, qualification or exemption in effect for
so long as such Registration Statement remains in effect and (C) do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Electing Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Electing Holder; provided, however, that
the Company shall in no event be required to (x) qualify generally to do
business as a foreign corporation or as a dealer in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (y) subject
itself to taxation in any such jurisdiction or (z) file a general consent to
service of process in any such jurisdiction);

(v) notify each Electing Holder selling Registrable Securities at any time when
a Prospectus relating to the applicable Registration Statement is required to be
delivered under the Securities Act:

(A) as promptly as practicable upon discovery that, or upon the happening of any
event as a result of which, such Registration Statement, or the Prospectus or
Free Writing Prospectus relating to such Registration Statement, or any document
incorporated or deemed to be incorporated therein by reference contains an
untrue statement of a material fact or omits any fact necessary to make the
statements in the Registration Statement, the Prospectus or Free Writing
Prospectus relating thereto not misleading or otherwise requires the making of
any changes in such Registration Statement, Prospectus, Free Writing Prospectus
or document, and, at the request of any such Electing Holder and subject to the
Company’s ability to declare Delay Periods pursuant to Section 3(c), the Company
shall promptly prepare a supplement or amendment to such Prospectus or Free
Writing Prospectus, furnish a reasonable number of copies of such supplement or
amendment to each such seller of such Registrable Securities, and file such
supplement or amendment with the SEC so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus or Free Writing
Prospectus as so amended or supplemented shall not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading,

 

12



--------------------------------------------------------------------------------

(B) as promptly as practicable after the Company becomes aware of any request by
the SEC or any Federal or state governmental authority for amendments or
supplements to a Registration Statement or related Prospectus or Free Writing
Prospectus covering Registrable Securities or for additional information
relating thereto,

(C) as promptly as practicable after the Company becomes aware of the issuance
or threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities or

(D) as promptly as practicable after the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Security for sale in any jurisdiction, or
the initiation or threatening of any proceeding for such purpose;

(vi) use commercially reasonable efforts to cause all Registrable Securities to
be listed on each securities exchange or automated interdealer quotation system,
if any, on which similar securities issued by the Company are then listed or
quoted, or, if none, on such securities exchange or automated interdealer
quotation system reasonably selected by the Company;

(vii) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of the applicable
Registration Statement;

(viii) provide Counsel to the Holders a reasonable opportunity to review and
comment upon any Registration Statement and any Prospectus supplements;

(ix) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, use commercially reasonable efforts
promptly to (A) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (B) obtain, at the
earliest practicable date, the withdrawal of any order suspending or preventing
the use of any related Prospectus or Free Writing Prospectus or suspending
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction;

(x) if requested by any participating Electing Holder promptly include in a
Prospectus supplement or amendment such information as the Holder may reasonably
request, including in order to permit the intended method of distribution of
such securities, and make all required filings of such Prospectus supplement or
such amendment as soon as reasonably practicable after the Company has received
such request;

(xi) in the case of certificated Registrable Securities, cooperate with the
participating Holders of Registrable Securities and the managing underwriters to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities sold pursuant to a Shelf
Registration Statement;

 

13



--------------------------------------------------------------------------------

(xii) cause the Registrable Securities covered by such Registration Statement to
be registered with or approved by such other governmental agencies or
authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;

(xiii) in the case of a Holder Underwritten Offering, enter into an underwriting
agreement in customary form and reasonably satisfactory to the Company and
perform its obligations thereunder and take such other commercially reasonable
actions as are required in order to expedite or facilitate each disposition of
Registrable Securities included in such Holder Underwritten Offering (including
causing appropriate officers to attend and participate in “road shows” and other
informational meetings organize by the underwriters), and causing counsel to the
Company to deliver customary legal opinions in connection with any such
underwriting agreements;

(xiv) provide a CUSIP number for all Registrable Securities not later than the
effective date of the Shelf Registration Statement;

(xv) make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to the Shelf Registration
Statement, Counsel to the Holders and any attorney, accountant or other agent
retained by the selling Holder or any managing underwriters (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s judgment and with the concurrence of counsel to
the Company, to avoid or correct a misstatement or omission in the Registration
Statement, (B) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction after exhaustion of all
appeals therefrom or (C) the information in such Records was known to the
Inspectors on a non-confidential basis prior to its disclosure by the Company or
has been made generally available to the public. Each seller of Registrable
Securities agrees that it shall, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction or by any other person, give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;

(xvi) in the case of a Holder Underwritten Offering, use commercially reasonable
efforts to obtain a “comfort” letter or letters, dated as of such date or

 

14



--------------------------------------------------------------------------------

dates as the Counsel to the Holders or the managing underwriters reasonably
requests, from the Company’s independent public accountants in customary form
and covering such matters of the type customarily covered by “comfort” letters
as Counsel to the Holders or any managing underwriter reasonably requests;

(xvii) in the case of a Holder Underwritten Offering, furnish, at the request of
any managing underwriter for such offering an opinion with respect to legal
matters and a negative assurance letter with respect to disclosure matters,
dated as of each closing date of such offering of counsel representing the
Company for the purposes of such registration, addressed to the underwriters,
covering such matters with respect to the registration in respect of which such
opinion and letter are being delivered as the underwriters, may reasonably
request and are customarily included in such opinions and negative assurance
letters;

(xviii) in the case of a Holder Underwritten Offering, use commercially
reasonable efforts to cooperate and assist in any filings required to be made
with FINRA and in the performance of any due diligence investigation by any
underwriter and its counsel (including any “qualified independent underwriter,”
if applicable) that is (A) required or requested by FINRA in order to obtain
written confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) relating to the resale of Registrable
Securities pursuant to the Shelf Registration Statement, including, without
limitation, information provided to FINRA through its COBRADesk system or
(B) required to be retained in accordance with the rules and regulations of
FINRA;

(xix) if requested by the managing underwriters, if any, or by any Holder of
Registrable Securities being sold in a Holder Underwritten Offering, promptly
incorporate in a Prospectus supplement or post-effective amendment to the Shelf
Registration Statement such information as the managing underwriters, if any, or
such Holders indicate relates to them or that they reasonably request be
included therein;

(xx) within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filings of all Prospectuses and Free
Writing Prospectuses with the SEC; and

(xxi) within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby).

(c) Seller Requirements. In connection with any offering under any Registration
Statement under this Agreement, each Electing Holder (i) shall promptly furnish
to the Company in writing such information with respect to such Holder and the
intended method of disposition of its Registrable Securities as the Company may
reasonably request or as may be required by law or regulations for use in
connection with any related Registration Statement or Prospectus (or amendment
or supplement thereto) and all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
contain a material misstatement of fact or necessary to cause such Registration
Statement or Prospectus (or

 

15



--------------------------------------------------------------------------------

amendment or supplement thereto) not to omit a material fact with respect to
such Holder necessary in order to make the statements therein not misleading;
(ii) shall comply with the Securities Act and the Exchange Act and all
applicable state securities laws and comply with all applicable regulations in
connection with the registration and the disposition of the Registrable
Securities; and (iii) shall not use any Free Writing Prospectus without the
prior written consent of the Company. If any Electing Holder of Registrable
Securities fails to provide such information required to be included in such
Registration Statement by applicable securities laws or otherwise necessary or
desirable in connection with the disposition of such Registrable Securities in a
timely manner after written request therefor, the Company may exclude such
Electing Holder’s Registrable Securities from a registration under Sections 3
or 4 hereof.

6. Registration Expenses. (a) Whether or not any Registration Statement is filed
or becomes effective, the Company shall pay all costs, fees and expenses arising
from or incident to the Company’s performance of or compliance with this
Agreement, including the sale of the Registrable Securities, including, without
limitation, (i) SEC, stock exchanges, FINRA (including, without limitation,
fees, charges and disbursements of counsel in connection with FINRA
registration), and other registration and filing fees (ii) all fees and expenses
incurred in connection with complying with any securities or “Blue Sky” laws,
including, without limitation, fees, charges and disbursements of counsel in
connection therewith, (iii) printing expenses (including expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is requested by the Holders), (iv) messenger, telephone
and delivery expenses, (v) fees and disbursements of counsel for the Company and
any other legal fees, charges or expenses (vi) fees and disbursements of all
independent certified public accountants of the Company and any other accounting
fees, charges or expenses (including expenses of any “cold comfort” letters
required in connection with this Agreement or as an incident to registration)
and all other persons retained by the Company in connection with such
Registration Statement, (vii) reasonable fees, charges and disbursements of
Counsel to the Holders in connection with the Shelf Registration Statement
called for by Section 3(a) and in connection with any Piggyback Takedown or any
Holder Underwritten Offering, (viii) with respect to Registrable Securities that
are listed on a national securities exchange, the fees and expenses incurred in
connection with the listing of such Registrable Securities, and (ix) all other
costs, fees and expenses incident to the Company’s performance or compliance
with this Agreement. Notwithstanding the foregoing, the fees and expenses of any
persons retained by any Holder, other than one counsel for all such Holders,
will be payable by such Holder and the Company will have no obligation to pay
any such amounts. The Holders shall be responsible for any commissions and
transfer taxes relating to the sale of any Registrable Securities pursuant to
this Agreement.

7. Indemnification; Contribution.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, the partners, officers, directors, agents, trustees and employees of
each of them, each Person who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
partners, officers, directors, agents, trustees and employees of each such
controlling person, to the fullest extent lawful, from and against any and all
losses, claims, damages, liabilities, judgment, costs and expenses, or any
action or proceeding

 

16



--------------------------------------------------------------------------------

in respect thereof (including any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, whether or not the indemnified party is a party to any
proceeding) (collectively, “Losses”), as incurred, arising out of or based upon
(w) any untrue, or allegedly untrue, statement of a material fact contained in
any Disclosure Package, any Registration Statement, any Prospectus, or in any
amendment or supplement thereto, or (x) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading under the circumstances in which they were made, except
insofar as the same are based upon and consistent with information furnished in
writing to the Company by or on behalf of such Holder expressly for use in such
Disclosure Package, Registration Statement, Prospectus, or in any amendment or
supplement thereto. The Company shall also provide customary indemnities to any
underwriters of, or other broker-dealers participating in the distribution of,
the Registrable Securities, their officers, directors and employees and each
Person who controls such underwriters or other broker-dealers (within the
meaning of Section 15 of the Securities Act) to the same extent as provided
above with respect to the indemnification of the Holders of Registrable
Securities.

(b) Indemnification by Holders. In connection with any offering in which a
Holder is participating, such Holder agrees to indemnify, severally and not
jointly with the other Holders and to the same extent as the foregoing indemnity
from the Company to the Holders, (i) the Company, its partners, directors,
officers, agents, trustees and employees, (ii) each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) and the partners, directors, officers, agents, trustees or
employees of such controlling Persons, (iii) any other Holder, the partners,
officers, directors, agents, trustees and employees of each of them, (iv) each
Person who controls any such other Holder (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the partners,
officers, directors, agents, trustees and employees of each such controlling
Person, from and against all Losses arising out of or based upon (x) any untrue
or allegedly untrue statement of a material fact contained in the any Disclosure
Package, any Registration Statement, any Prospectus, or in any amendment or
supplement thereto or (y) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances in which they were made, to the extent, but
only to the extent, that such untrue or allegedly untrue statement or omission
or alleged omission is based upon and is consistent with information relating to
such Holder so furnished in writing to the Company by or on behalf of such
Holder to the Company expressly for use in such Disclosure Package, Registration
Statement, Prospectus, or amendment or supplement thereto. No Holder shall be
held liable for any damages in excess of the total amount of proceeds received
by such Holder from the sale of the Registrable Securities sold by such Holder
(net of all underwriters’ discounts and commissions) under the Disclosure
Package, Registration Statement, Prospectus, or in any amendment or supplement
thereto as to which such offering relates.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity or contribution hereunder (an “Indemnified Party”), such Indemnified
Party shall give prompt notice to the party from which such indemnity is sought
(the “Indemnifying Party”) after the receipt by the Indemnified Party of any
written notice of any claim or commencement of any action, suit, proceeding or
investigation or threat thereof made in writing

 

17



--------------------------------------------------------------------------------

with respect to which such Indemnified Party seeks indemnification or
contribution pursuant hereto; provided, however, that the delay or failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
obligation or liability except to the extent that the Indemnifying Party has
been materially prejudiced by such delay or failure. The Indemnifying Party
shall have the right, exercisable by giving written notice to an Indemnified
Party promptly after the receipt of notice from such Indemnified Party of such
claim or proceeding, to assume, at the Indemnifying Party’s expense, the defense
of any such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (1) the Indemnifying
Party agrees to pay such fees and expenses; (2) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are in addition to or are inconsistent with those available
to the Indemnifying Party or that a conflict of interest is likely to exist
among such Indemnified Party and any other indemnified parties (in which case
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party); and (ii) subject to clause (3)
above, the Indemnifying Party shall not, in connection with any one such claim
or proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties. No Indemnifying Party shall be subject to any
liability for any settlement made without its consent, which consent shall not
be unreasonably withheld, conditioned or delayed. No Indemnifying Party shall,
without the consent of such Indemnified Party, effect entry of any judgment or
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 7 is
applicable in accordance with its terms but is unavailable or insufficient to
hold harmless an Indemnified Party in respect of any Losses, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Party, on the other hand, in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party, on the one hand,
and Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether any action in question, including any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been taken by, or relates to information
supplied by, such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission. The amount paid or payable by a
party as a result of any Losses shall be deemed to include any legal or other
fees,

 

18



--------------------------------------------------------------------------------

charges or expenses incurred by such party in connection with any investigation
or proceeding. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 7(d). Notwithstanding
the provisions of this Section 7(d), an Indemnifying Party that is a Holder
shall not be required to contribute any amount which is in excess of the amount
by which the total proceeds received by such Holder from the sale of the
Registrable Securities sold by such Holder (net of all underwriters’ discounts
and commissions) exceeds the amount of any damages that such Indemnifying Party
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 7(d)
was determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

8. Rule 144 Information. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, after such time as a
registration statement relating to the Registrable Securities has been declared
effective under either the Securities Act or the Exchange Act, the Company
covenants and agrees to use commercially reasonable efforts to:

a. Make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act, at all times after the earlier of
(i) such time as a registration statement relating to the Class A Shares, has
been declared effective under either the Securities Act or the Exchange Act or
(ii) the date that the Company becomes subject to the periodic reporting
requirements under Section 13 or 15(d) of the Exchange Act, for so long as the
Company remains subject to the periodic reporting requirements under Section 13
or 15(d) of the Exchange Act, all to the extent required from time to time to
enable a Holder to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144
promulgated under the Securities Act. If at any time the Company is not subject
to the reporting requirements of the Exchange Act, it will make available other
information as required by, and so long as necessary to permit sales of
Registrable Securities pursuant to, Rule 144 or Rule 144A under the Securities
Act.

b. Use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder (at any time it is subject to such reporting requirements).

c. Furnish to any Holder forthwith upon request a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act (at any time after ninety (90) days after the effective date
of the first registration statement filed by the Company for an offering of its
securities to the general public), and of the Securities Act and the Exchange
Act (at any time after it has become subject to the reporting requirements of
the Exchange Act), a copy of the most recent annual or quarterly report of the
Company, and

 

19



--------------------------------------------------------------------------------

such other reports and documents of the Company and other information as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.

9. Participation in Underwritten Offering/Sale of Registrable Securities. No
Person may participate in any underwritten offering hereunder unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements in customary form entered into pursuant to this
Agreement and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided, that the
Holders included in any underwritten registration shall make only those
representations and warranties to the Company or the underwriters as are
customary for similar transactions and such other representations and warranties
that the underwriters may reasonably request that are agreed by any such Holder.

10. Subsequent Registration Rights. From and after the date of this Agreement,
and except with respect to the Other Registration Agreements, the Company shall
not, without the prior written consent of Holders beneficially owning not less
than a majority of the then outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would allow such holder or prospective holder to include such securities in
the Shelf Registration Statement unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such Shelf
Registration Statement only to the extent that the inclusion of its securities
will not reduce the amount of Registrable Securities of the Holders that are
included on such Shelf Registration Statement.

11. Miscellaneous.

(a) Termination. This Agreement and the obligations of the Company and the
Holders hereunder (other than with respect to Section 7) shall terminate on the
first date on which no Registrable Securities remain outstanding, or when
Registrable Securities otherwise cease to be Registrable Securities.

(b) Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed to have been
effectively given (i) when personally delivered to the party to be notified;
(ii) when sent by confirmed facsimile to the party to be notified at the number
set forth below; (iii) when sent by email to the party to be notified at the
email address set forth below; (iv) three (3) Business Days after deposit in the
United States mail postage prepaid by certified or registered mail return
receipt requested and addressed to the party to be notified as set forth below;
or (v) one (1) Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
below with next-business-day delivery guaranteed, in each case as follows:

In the case of the Company, to:

William Lyon Homes

4490 Von Karman Avenue

Newport Beach, CA 92660

Attention: Matthew R. Zaist

Facsimile: (949) 252-2527

e-mail: matt.zaist@lyonhomes.com

 

20



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Irell & Manella LLP

840 Newport Center Drive, Suite 400

Newport Beach, CA 92660

Attention: Richard Sherman

Telephone: (949) 760-0991

Facsimile: (949) 760-5200

e-mail: rsherman@irell.com

In the case of the Holders:

If to any Holder, at its address as it appears in the Notice and Questionnaire
of such Holder delivered to the Company or, prior to the delivery of a Notice
and Questionnaire, at the Holder’s address as it appears in the records of the
Company.

With a copy (which copy shall not constitute notice) to:

[                                                 ]

Any party may by notice given in accordance with this Section 12(b) designate
another address or Person for receipt of notices hereunder.

(c) Separability. If any provision of this Agreement shall be declared to be
invalid, illegal or unenforceable, in whole or in part, such invalidity,
illegality or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect.

(d) Successors and Assigns: Third Party Beneficiaries. This Agreement shall
inure, as hereinafter provided, to the benefit of and be binding upon the
successors and permitted assigns of each of the parties, including each Holder
of any Registrable Securities, who executes a Joinder in the form attached as
Annex B hereto, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Certificate of Incorporation, applicable law and any
applicable agreement. If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to and benefit from all of the
terms of this Agreement, and by taking and holding such Registrable Securities,
such person shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such person shall
be entitled to receive the benefits hereof.

 

21



--------------------------------------------------------------------------------

(e) Specific Performance. The Company acknowledges and agrees that
(a) irreparable damages would occur in the event that any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached and (b) remedies at law would not be adequate to compensate
the non-breaching party. Accordingly, the Company agrees that each Holder of
Registrable Securities shall have the right to an injunction or injunctions to
prevent breaches of this Agreement and to enforce its rights hereunder, in
addition to any other rights and remedies existing in its favor including any
other remedy to which they are entitled, at law or in equity, including without
limitation money damages. The right to equitable relief, including an injunction
or specific performance, shall not be limited by any other provision of this
Agreement. In any action or proceeding against it seeking an injunction,
specific performance or other equitable relief to enforce the provisions of this
Agreement, the Company hereby (i) waives and agrees not to assert any defense
that an adequate remedy exists at law or that a Holder of Registrable Securities
would not be irreparably harmed and (ii) waives and agrees not to seek any
requirement for the posting of any bond or other security in connection with any
such action or proceeding.

(f) Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the parties hereto with respect to the subject matter
hereof.

(g) Amendments and Waivers. This Agreement may be amended with the consent of
the Company and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained a written consent to such amendment, action or omission to act of
the Holders of at least a majority of the Registrable Securities then
outstanding, provided however, that any modification, alteration, waiver or
change that has a disproportionate and adverse effect on any right of any Holder
under this Agreement shall not be effective against such Holder without the
prior written consent of such Holder.

No waiver of any terms or conditions of this Agreement shall operate as a waiver
of any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision. The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.

(h) Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior consent of
the Company and any other party mentioned in such release or announcement,
except to the extent that such issuing party is advised by counsel that such
release or announcement is necessary or advisable under applicable law or the
rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall to the extent practicable
provide the Company and any such other party with an opportunity to review and
comment on such release or announcement in advance of its issuance.

 

22



--------------------------------------------------------------------------------

(i) Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with the execution of this Agreement shall be paid by the
party incurring such costs or expenses, except as otherwise set forth herein.

(j) Interpretation.

(i) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(ii) The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(iii) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iv) When a reference is made in this Agreement to a Section, paragraph, Exhibit
or Schedule, such reference is to a Section, paragraph, Exhibit or Schedule to
this Agreement unless otherwise specified.

(v) The word “include”, “includes”, and “including” when used in this Agreement
shall be deemed to include the words “without limitation”, unless otherwise
specified.

(vi) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be one and the same agreement, and shall become effective
when counterparts have been signed by each of the parties and delivered to each
other party.

(l) Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of laws thereof.

(m) Calculation of Time Periods. Except as otherwise indicated, all periods of
time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be timely performed or given if performed or given on the next
succeeding Business Day.

 

23



--------------------------------------------------------------------------------

(n) Stock Splits, etc. The provisions of this Agreement shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations
recapitalizations and the like occurring after the date hereof.

(o) No Inconsistent Agreements. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement and shall take all commercially reasonable efforts
to amend any agreements existing as of the date hereof so that such agreements
shall not be inconsistent with the rights granted to the Holders in this
Agreement.

(p) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(q) Jurisdiction. Any action or proceeding against any party hereto relating in
any way to this Agreement or the transactions contemplated hereby may be brought
and enforced in any United States federal court or New York State Court located
in the Borough of Manhattan in The City of New York, and each party, on behalf
of itself and its respective successors and assigns, irrevocably consents to the
jurisdiction of each such court in respect of any such action or proceeding.
Each party, on behalf of itself and its respective successors and assigns,
irrevocably consents to the service of process in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, return receipt requested, to such person or entity at the address for
such person or entity set forth in Section 11(b) hereof of this Agreement or
such other address such person or entity shall notify the other in writing. The
foregoing shall not limit the right of any person or entity to serve process in
any other manner permitted by law or to bring any action or proceeding, or to
obtain execution of any judgment, in any other jurisdiction.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.

(r) WAIVER OF JURY TRIAL. EACH PARTY, ON BEHALF OF ITSELF AND ITS RESPECTIVE
SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY

 

24



--------------------------------------------------------------------------------

ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BY CONTRACT, TORT OR OTHERWISE)
BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(s) Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

(t) Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement.

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first above written.

 

  WILLIAM LYON HOMES   By:  

/s/ Matthew R. Zaist

  Name:  

Matthew R. Zaist

  Title:  

Executive Vice President

[Company Signature Page to Class B Common Stock Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first above written.

 

Lyon Shareholder 2012, LLC a Delaware limited liability company By:  

/s/ William Lyon

  William Lyon, Manager By:  

/s/ William H. Lyon

  William H. Lyon, Manager ADDRESS:

 

 

 

 

Attention: Telephone: Facsimile: e-mail:

[Holder Signature Page to Class B Common Stock Registration Rights Agreement]



--------------------------------------------------------------------------------

Annex A

Notice and Questionnaire

The undersigned beneficial holder of Class A Common Stock, par value $0.01 per
share (the “Class A Shares”) of William Lyon Homes (the “Company”) which are
Registrable Securities understands that the Company intends to file or has filed
with the Securities and Exchange Commission (the “SEC”) a registration
statement (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Registrable Securities, in accordance with the terms of the registration
rights agreement (the “Registration Rights Agreement”), among the Company and
the Holders named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Registration Rights Agreement.

Each beneficial holder of Registrable Securities (each a “beneficial owner”) is
entitled to the benefits of the Registration Rights Agreement. In order to sell,
or otherwise dispose of, any Registrable Securities pursuant to the Shelf
Registration Statement, a beneficial owner of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus, deliver a prospectus to purchasers of Registrable Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions as described
below). Beneficial owners that do not complete this Notice and Questionnaire and
deliver it to the Company as provided below will not be named as selling
securityholders in the prospectus and, therefore, will not be permitted to sell
any Registrable Securities pursuant to the Shelf Registration Statement.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities legal counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned that are made in the Shelf
Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

A-1



--------------------------------------------------------------------------------

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s), assuming such transferee(s) are not unknown to the Selling
Securityholder as a result of having acquired Registrable Securities pursuant to
a sale after Registration of such Registrable Securities, at the time of the
transfer of its rights and obligations under this Notice and Questionnaire and
the Registration Rights Agreement.

QUESTIONNAIRE

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the Chief Financial Officer
of the Company at telephone number: [—].

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

1. Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

 

  (a) Your full legal name:

 

  (b) Your business address (including street address) (or residence if no
business address), telephone number and facsimile number:

Address:

Telephone No.:

Fax No.:

 

  (c) Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

 

  ¨ Yes.

 

  ¨ No.

 

A-2



--------------------------------------------------------------------------------

  (d) If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 

  ¨ Yes.

 

  ¨ No.

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

  (e) Full legal name of the person, if any, through which you hold the
Registrable Securities (i.e., name of your broker or the DTC participant, if
applicable, through which your Registrable Securities are held):

Name of Broker:

DTC No.:

Contact person:

Telephone No.:

 

2. Your Relationship with the Company.

 

  (a) Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with the Company (or its predecessors or affiliates) within the
past three years?

 

  ¨ Yes.

 

  ¨ No.

 

  (b) If your response to Item 2(a) above is yes, please state the nature and
duration of your relationship with the Company:

 

3. Your Interest in the Registrable Securities.

 

  (a) State the type and amount of Registrable Securities beneficially owned by
you:

 

  (b) Other than as set forth in your response to Item 3(a) above, do you
beneficially own any other securities of the Company?

 

  ¨ Yes.

 

  ¨ No.

 

A-3



--------------------------------------------------------------------------------

  (c) If your answer to Item 3(b) above is yes, state the type and the aggregate
amount of such other securities of the Company beneficially owned by you:

Type:

Aggregate amount:

 

  (d) Did you acquire the securities listed in Item 3(a) above in the ordinary
course of business?

 

  ¨ Yes.

 

  ¨ No.

 

  (e) At the time of your purchase of the securities listed in Item 3(a) above,
did you have any agreements or understandings, direct or indirect, with any
person to distribute the securities?

 

  ¨ Yes.

 

  ¨ No.

 

  (f) If your response to Item 3(e) above is yes, please describe such
agreements or understandings:

 

4. Nature of your Beneficial Ownership.

 

  (a) Check if the beneficial owner set forth in your response to Item 1(a) is
any of the below:

 

  (i) A reporting company under the Exchange Act. ¨

 

  (ii) A majority-owned subsidiary of a reporting company under the Exchange
Act. ¨

 

  (iii) A registered investment fund under the 1940 Act. ¨

 

  (b) If the beneficial owner of the Registrable Securities set forth in your
response to Item 1 (a) above is a limited partnership, state the names of the
general partner(s) of such limited partnership.

 

A-4



--------------------------------------------------------------------------------

  (c) Name your controlling shareholder(s) (the “Controlling Entity”).

 

  (i) (A) Full legal name of Controlling Entity(ies) who has/have sole or shared
voting or dispositive power over the Registrable Securities:

(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

Address:

Telephone No.:

Fax No.:

 

5. Plan of Distribution.

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): All or any portion of such Registrable Securities may be sold from
time to time directly by the undersigned Selling Securityholder or,
alternatively, through one or more underwriters, broker-dealers or agents. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, (iv) through the writing of
options, whether such options are listed on an options exchange or otherwise,
(v) ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers, (vi) block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction, (vii) purchases by a broker-dealer
as principal and resale by the broker-dealer for its account, (viii) an exchange
distribution in accordance with the rules of the applicable exchange,
(ix) privately negotiated transactions, (x) short sales, (xi) sales pursuant to
Rule 144, (xii) with broker-dealers who may agree with the selling
securityholder to sell a specified number of shares at a stipulated price per
share, (xiii) in an underwritten offering, (xiv) a combination of any such
methods of sale and (xv) any other method permitted pursuant to applicable law.
In connection with sales of the Registrable Securities or otherwise, the Selling
Securityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging the positions they assume. The Selling Securityholder may also sell
Registrable Securities short and deliver Registrable Securities to close out
such short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such Registrable Securities.

State any exceptions here:

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities except in accordance with
the terms of the Registration Rights Agreement.

 

A-5



--------------------------------------------------------------------------------

The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein. Pursuant to the Registration
Rights Agreement, the Company has agreed under certain circumstances to
indemnify the undersigned beneficial owner and selling securityholder against
certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective.

All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.

By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus.

Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner. This Notice and Questionnaire shall be governed,
adjudicated and enforced in accordance with terms of the Registration Rights
Agreement.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

NAME OF BENEFICIAL OWNER:

 

(Please Print) Signature:  

 

Date:  

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND

QUESTIONNAIRE TO WILLIAM LYON HOMES AS FOLLOWS:

William Lyon Homes

[Insert contact information]

This Notice and Questionnaire must be returned in the manner and within the time
period set forth in the Registration Rights Agreement in order to include
Registrable Securities in such Shelf Registration Statement.

 

A-7



--------------------------------------------------------------------------------

Annex B

FORM OF JOINDER

THIS JOINDER is made on the day                      of             

BETWEEN

(1) [    ], a [    ] (the “New Party”);

AND

(2) WILLIAM LYON HOMES, (the “Company”); AND

(3) THOSE OTHER PERSONS WHO ARE PARTIES TO THE REGISTRATION RIGHTS AGREEMENT (as
defined below).

WHEREAS a Class B Common Stock Registration Rights Agreement was entered into on
[ ], 2012 by and among, inter alia, certain of Holders of Company securities
(the “Other Holders”) and the Company (the “Registration Rights Agreement”), a
copy of which the New Party hereby confirms that it has been supplied with and
acknowledges the terms therein.

NOW IT IS AGREED as follows:

1. In this Joinder, unless the context otherwise requires, words and expressions
respectively defined or construed in the Registration Rights Agreement shall
have the same meanings when used or referred to herein.

2. The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Company and the Other Holders to be
bound by the terms of the Registration Rights Agreement as a “Holder” and to
duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
party therein.

3. The Company covenants and agrees that the New Party shall be entitled to all
the benefits of the terms and conditions of the Registration Rights Agreement to
the intent and effect that the New Party shall be deemed, with effect from the
date on which the New Party executes this Joinder, to be a party to the
Registration Rights Agreement as a “Holder.”

4. This Joinder shall hereafter be read and construed in conjunction and as one
document with the Registration Rights Agreement and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement,” and
references in all other instruments and documents executed thereunder or
pursuant thereto to the Registration Rights Agreement, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.

 

B-1



--------------------------------------------------------------------------------

5. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

6. Any action or proceeding against any party hereto relating in any way to this
Joinder or the transactions contemplated hereby may be brought and enforced in
any United States federal court or New York State Court located in the Borough
of Manhattan in The City of New York, and each party, on behalf of itself and
its respective successors and assigns, irrevocably consents to the jurisdiction
of each such court in respect of any such action or proceeding. Each party, on
behalf of itself and its respective successors and assigns, irrevocably consents
to the service of process in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, return receipt
requested, to such person or entity at the address for such person or entity set
forth in Section 11(b) of the Registration Rights Agreement or such other
address such person or entity shall notify the other in writing. The foregoing
shall not limit the right of any person or entity to serve process in any other
manner permitted by law or to bring any action or proceeding, or to obtain
execution of any judgment, in any other jurisdiction.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Joinder or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Joinder or the transactions contemplated hereby in the courts of the State
of New York, of the United States or of any other country or jurisdiction, and
hereby waives any right he might otherwise have to raise or claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.

7. Section 11(v) of the Registration Rights Agreement shall apply to this
Joinder and shall be incorporated herein by reference.

8. The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is: [    ].

 

B-2



--------------------------------------------------------------------------------

[NEW PARTY] By:  

 

  Name:   Title:

Signature Page to Class B Common Stock Registration Rights Agreement